DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 22, 2021, the applicants have canceled claim 33; amended claims 34 and 36 and furthermore, have added a new claim 40.
3. Claims 20-32 and 34-40 are pending in the application. Claims 22-23, 25-26, 31-32 and 35 remain withdrawn as being directed to non-elected subject matter.
Response to Arguments
4. Applicant's arguments filed on Feb. 22, 2021 have been fully considered but they are not persuasive regarding enablement rejection and Improper Markush Group rejection. The applicants have amended claims to overcome indefiniteness rejection. In regard to enablement rejection of instant claims 20-21, 24, 27-20, 34 and 36-40, the examiner does not agree with the applicant’s arguments on pages 28-29 that the experimentation is not undue. As stated clearly in the last office action that the instant compounds of formulae A2 and A7-A10 encompass millions of compounds based on the values of various variables in these formulae. Specifically, in compounds of formula A2, variables L2 and L3 represent monocyclic ring structure whereas in formulae A7 and A8, variable L3 represents tricyclic ring structure and in formulae A9 and A10, variable L2 represents tricyclic ring structure. Also, in compounds of formula A2, variable L1 can represent 6-membered heteroaryl ring containing 2-4 N atoms, 1-4 O atoms, 1-4 S atoms, combination of N, O and S atoms and aryl ring in addition to elected group where it represents pyridine ring. Similarly, variables L2 and L3 can represent 3-10 membered .
In regard to Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments on pages 29-30 that all compounds of formulae A2 and A7-A10 have common core and share same property. In compounds of formula A2, variables  L2 and L3 represent monocyclic ring structure whereas in formulae A7 and A8, variable L3 represents tricyclic ring structure and in formulae A9 and A10, variable L2 represents tricyclic ring structure. Also, in compounds of formula A2, variable L1 can represent 6-membered heteroaryl ring containing 2-4 N atoms, 1-4 O atoms, 1-4 S atoms, combination of N, O and S atoms and aryl ring in addition to elected group where it represents pyridine ring. Similarly, variables L2 and L3 can represent 3-10 membered heteroaryl as well as 3-10 membered heterocyclic rings containing 1-6 N atoms, 1-6 O atoms, 1- S atoms and numerous 3-10 membered rings containing combinations of N, S .
Conclusion
5. Claims 20-21, 24, 27-30, 34 and 36-40 remain rejected under 35 U.S.C. 112, first paragraph for the reasons of record.
6. Claims 20-21, 24, 27-30, 34 and 36-40 remain rejected under doctrine of Improper Markush Grouping for the reasons of record.

7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625